   Case: 1:18-cv-04720 Document #: 101 Filed: 03/16/21 Page 1 of 2 PageID #:342




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

DAVID MORRIS (#20150721256),            )
                                        )
                    Plaintiff,          )
                                        )
      v.                                ) Case No. 18 CV 04720
                                        )
P. JONES, et al,                        )
                                        )
                    Defendants.         )

                                 JOINT STATUS REPORT

      Plaintiff’s counsel received from Defendants counsel videos of the attack, and

Plaintiff’s counsel subsequently held a Zoom meeting with Plaintiff wherein

Plaintiff’s counsel showed Plaintiff the videos. Plaintiff’s counsel still has to finish

reviewing written discovery (in the hundreds of pages) and to discuss possible

settlement posture with Plaintiff.

      The parties now propose to the Court a settlement conference for the week of

April 26 or the week of May 3, in the afternoon, at the Court’s discretion as to date

and time.

                                               Respectfully submitted,
                                               KEVIN R. O’CONNOR,
                                               Pro Bono Limited
                                               Representation Attorney
                                               for Plaintiff
                                               By: /s/ Kevin R. O’Connor

                                               Respectfully submitted,
                                               RYAN D. SUNIGA,
                                               Attorney for
Case: 1:18-cv-04720 Document #: 101 Filed: 03/16/21 Page 2 of 2 PageID #:343



                                         Defendants>>>
                                         By: /s/ Ryan D. Suniga

                                         Respectfully submitted,
                                         MIGUEL E. LARIOS
                                         Conflicts of Counsel
                                         Unit>>>
                                         By: /s/ Miguel E. Larios

                                         CC:
                                         MIA BUNTIC,
                                         Attorney for Printiss Jones




                                     2
